Exhibit 10.31

LOGO [g232803image-001.jpg]

STARBUCKS CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

UNDER THE KEY EMPLOYEE SUB-PLAN TO THE

2005 LONG-TERM EQUITY INCENTIVE PLAN

FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the “Company”), does hereby
grant to the individual named below (the “Participant”) an award (the “Award”)
for the number of restricted stock units (the “Restricted Stock Units”) as set
forth below, effective on the Date of Grant set forth below. The Restricted
Stock Units shall vest and become payable in shares of Common Stock (the
“Shares”) according to the vesting schedule described below, subject to earlier
expiration or termination of the Restricted Stock Units as provided in this
Restricted Stock Unit Grant Agreement (“this Agreement”). The Restricted Stock
Units shall be subject to the terms and conditions of this Agreement and the
terms and conditions of the Key Employee Sub-Plan to the 2005 Long-Term Equity
Incentive Plan (together, the “Plan”). Capitalized terms not explicitly defined
in this Agreement but defined in the Plan shall have the same definitions as in
the Plan.

 

Participant:

  

Number of Units:

  

Date of Grant:

  

Vesting Schedule:

  

1. Form and Timing of Payment of Vested Units. Each Restricted Stock Unit
represents the right to receive one Share of Common Stock on the date the
Restricted Stock Unit vests (the “Vesting Date”). Subject to the other terms of
this Agreement and the terms of the Plan, any Restricted Stock Units that vest
will be paid to the Participant solely in whole Shares of Common Stock (and not
in cash, as the Plan permits), on, or as soon as practicable after, the Vesting
Date or, if earlier, the CIC Vesting Date (as defined below), but in any event,
within the period ending on the later to occur of the date that is two and
one-half months from the end of (i) the Participant’s tax year that includes the
applicable vesting date or (ii) the Company’s tax year that includes the
applicable vesting date.

2. Termination of Employment; Change of Control.

2.1 Termination of Employment. Except as provided in Section 2.2 below, the
Restricted Stock Units subject to this Agreement shall immediately terminate and
be automatically forfeited by the Participant to the Company upon the
termination of the Participant’s Active Service with the Company for any reason,
including without limitation, voluntary termination by the Participant,
termination because of the Participant’s Retirement, Disability or death or
termination by the Company because of Misconduct.

2.2 Change of Control. Upon a Change of Control, the vesting of the Restricted
Stock Units shall accelerate and the Restricted Stock Units shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan; provided, that for purposes of this Section 2.2, “Resignation (or
Resign) for Good Reason” shall have the following meaning:

 

1



--------------------------------------------------------------------------------

“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries) prior to the Change of Control, (3) a material
reduction in the Partner’s base salary or total incentive compensation; (4) a
material reduction in the Partner’s benefits unless such reduction applies to
all Partners of comparable rank; or (5) the relocation of the Partner’s primary
work location more than 50 miles from the Partner’s primary work location prior
to the Change of Control. Notwithstanding the foregoing, a Participant shall not
be deemed to have Resigned for Good Reason unless the Participant, within one
year after a Change of Control, (i) notifies the Company of the existence of the
condition giving rise to a Resignation for Good Reason within 90 days of the
initial existence of such condition, (ii) gives the Company at least 30 days
following the date on which the Company receives such notice (and prior to
termination) in which to remedy the condition, and (iii) if the Company does not
remedy such condition within such 30-day period, actually terminates employment
within 60 days after the expiration of such 30-day period (and before the
Company remedies such condition). If the Company remedies such condition within
such 30-day period (or at any time prior to the Participant’s actual
termination), then any Resignation for Good Reason by the Participant on account
of such condition will not be a Resignation for Good Reason.

3. Code Section 409A. The Award and payments made pursuant to this Agreement and
the Plan are intended to qualify for an exemption from Code Section 409A.
Notwithstanding any other provision in this Agreement and the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units. Nothing in this Agreement or the Plan shall provide a basis for any
person to take action against the Company or any affiliate based on matters
covered by Code Section 409A, including the tax treatment of any amount paid or
payable or Award made under this Agreement, and neither the Company nor any of
its affiliates shall under any circumstances have any liability to any
Participant or his or her estate or any other party for any taxes, penalties or
interest imposed under Code Section 409A for any amounts paid or payable under
this Agreement.

4. Withholding Taxes. Regardless of any action the Company and/or the Subsidiary
employing the Participant (the “Employer”) take with respect to any or all
income tax, social insurance, payroll tax, payment on account, or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”), the Participant hereby
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the vesting of the Restricted Stock
Units, the issuance of Shares in settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends; and (ii) do not commit to structure the terms of the Award or any
aspect of the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant has become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

2



--------------------------------------------------------------------------------

Prior to the relevant tax withholding event, as applicable, the Participant
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer with respect to Tax-Related Items. In this regard, the Participant
hereby authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (1) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; or (2) withholding from proceeds of the sale of
Shares acquired upon vesting/settlement of the Restricted Stock Unit either
through a voluntary sale or through a mandatory sale arranged by Company (on
Participant’s behalf pursuant to this authorization); or (3) withholding in
Shares to be issued in settlement of the vested Restricted Stock Units that
number of whole Shares the fair market value of which (determined by reference
to the closing price of the Common Stock on the principal exchange on which the
Common Stock trades on the date the withholding obligation arises, or if such
date is not a trading date, on the next preceding trading date) is equal to the
aggregate withholding obligation as determined by the Company and/or the
Employer with respect to such Award.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Company satisfies the
withholding obligation for Tax-Related Items by withholding a number of Shares
being issued under the Award as described above, the Participant hereby
acknowledges that, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the Award, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the Participant’s participation in the
Plan. In the event the Tax-Related Items withholding obligation would result in
a fractional number of Shares to be withheld by the Company, such number of
Shares to be withheld shall be rounded up to the next nearest number of whole
Shares. If, due to rounding of Shares, the value of the number of Shares
retained by the Company pursuant to this provision is more than the amount
required to be withheld, then the Company may pay such excess amount to the
relevant tax authority as additional withholding with respect to the
Participant.

Finally, the Participant hereby acknowledges that the Participant is required to
pay to the Employer any amount of Tax-Related Items that the Employer may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Participant hereby acknowledges that the Company may refuse to
issue or deliver the Shares or the proceeds of the sale of the Shares in
settlement of the vested Restricted Stock Units to the Participant if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

5. Nature of Grant. In accepting the Restricted Stock Units, the Participant
acknowledges, understands and agrees that: (a) the Plan is established
voluntarily by the Company, is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time; (b) the grant of
the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of Restricted Stock Units, or benefits in
lieu of Restricted Stock Units even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future awards of
Restricted Stock Units, if any, will be at the sole discretion of the Company;
(d) the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship at any time
with or without cause; (e) the Participant’s participation in the Plan is
voluntary; (f) the Restricted Stock Units are extraordinary items that do not
constitute regular compensation for

 

3



--------------------------------------------------------------------------------

services rendered to the Company or the Employer, and that are outside the scope
of the Participant’s employment contract, if any; (g) the Restricted Stock Units
and the Shares subject to Restricted Stock Units are not intended to replace any
pension rights or compensation; (h) Restricted Stock Units and the Shares
subject to Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy or end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Subsidiary; (i) the
Restricted Stock Unit grant and the Participant’s participation in the Plan will
not be interpreted to form an employment contract or relationship with the
Company or the Employer; (j) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (k) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Restricted Stock
Units resulting from termination of the Participant’s Active Status by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws and whether or not later to be found invalid), and, in
consideration for the grant of the Restricted Stock Units to which the
Participant otherwise is not entitled, the Participant irrevocably agrees never
to institute any claim against the Company or the Employer, to waive his or her
ability, if any, to bring any such claim, and to release the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim, and the Participant agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and (l) in the
event of termination of the Participant’s employment (whether or not in breach
of local labor laws and whether or not later to be found invalid), the
Participant’s right to receive Restricted Stock Units and vest under the Plan,
if any, will terminate effective as of the date of the voluntary or involuntary
termination of the Participant’s Active Status.

6. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

7. Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement by and among, as
applicable, the Employer, the Company, and any Subsidiary for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Subsidiary, details of all Restricted Stock Units or any other
entitlement to Shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Personal Data”).

The Participant understands that Personal Data may be transferred to Fidelity,
or such other any third or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country.

 

4



--------------------------------------------------------------------------------

The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Fidelity and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Personal
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares received upon vesting of the Restricted Stock Units. The Participant
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands that refusal
or withdrawal of consent may affect the Participant’s ability to realize
benefits from the Restricted Stock Units. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.

8. Governing Law. The Award grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Washington, as provided in
the Plan. For purposes of litigating any dispute that arises under this grant or
the Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation shall be conducted in
the courts of King County, or the federal courts for the United States for the
9th Circuit, where this grant is made and/or to be performed.

9. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will take precedence.

10. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Unit Award and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

11. Appendix. Notwithstanding any provisions in this Agreement, the Award of
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country shall apply to the Participant, to
the extent the Company determines that application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

 

5



--------------------------------------------------------------------------------

12. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

13. Undertaking. The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.

14. Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances.

15. No Rights as Shareholder. The Participant will not have dividend, voting or
any other rights as a shareholder of the Shares of Common Stock with respect to
the Restricted Stock Units. Upon payment of the vested Restricted Stock Units in
Shares of Common Stock, the Participant will obtain full dividend, voting and
other rights as a shareholder of the Company.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares of Common Stock acquired under the
Plan, to the extent that the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Participant to sign any additional agreements or undertakings (as
provided in Section 13 above) that may be necessary to accomplish the foregoing.

By the Participant’s signature and the Company’s signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.

EXECUTED as of the Restricted Stock Unit Date of Grant.

 

STARBUCKS CORPORATION

By  

 

Its  

 

 

PARTICIPANT Signature  

 

 

6